Citation Nr: 1827400	
Decision Date: 05/02/18    Archive Date: 05/14/18

DOCKET NO.  12-28 343	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right knee disability.

2.  Entitlement to service connection for a back disability, to include as secondary to a right knee disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Staskowski, Associate Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from February 1963 to June 1965.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision by the St. Petersburg, Florida, Department of Veterans Affairs (VA) Regional Office (RO).  In May 2015 a videoconference hearing was held before the undersigned; a transcript is in the record.  In September 2015 these matters were remanded for additional development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board's September 2015 remand in this matter noted that because a right knee disability was not noted on his entry in service in 1963 he is entitled to a legal presumption of soundness on entry in service with respect to a right knee disability, rebuttable only by clear and unmistakable evidence of pre-existence, and if that presumption is rebutted, he is entitled to a further presumption of aggravation, which likewise is rebuttable only by clear and unmistakable evidence.  The Board's remand sought an orthopedic examination and (to elicit a medical advisory opinion that comports with the standard of proof required by law) requested that the examiner respond to specific questions posed.  (See action paragraph #2 in the Board's September 2015 remand.)  In response, a physician assistant has provided four conclusory opinions (3 in June 2017 and one in August 2017), including extensive language from medical texts describing the nature of the knee disability, but not now it applies to the specific questions posed, essentially indicating that more likely than not (i.e., by a preponderance of the evidence, rather than the clear and unmistakable evidence standard of proof that applies) the Veteran's right knee disability is related 's to a pre-service accident.   The opinions are non-responsive to the Board's remand instructions and corrective action is required.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  A remand for an advisory medical opinion that is responsive to the Board's remand instructions (by a provider other that the one who offered the 4 previous opinions, as based on those opinions, it does not appear that an adequate opinion would be forthcoming from that provider) is necessary.

The matter of service connection for a back disability is inextricably intertwined with the matter of service connection for a right knee disability, and therefore must also be remanded. 

Accordingly, the case is REMANDED for the following:

1.  The AOJ should forward the Veteran's record to an orthopedist (a provider than the provider of the 4 opinions in June and August 2017) for review and a medical opinion that responds to all of the specific questions posed in action paragraph # 2 in the Board's September 2015 remand.  The consulting provider must be provided a copy of the Board's September 2015 remand (with attention directed to the specific questions posed in action paragraph #2, and the provider must respond to each, including rationale).  

[The Board reiterates that the questions are posed as stated to elicit medical opinions in accordance with legal criteria.  If an opinion is nonresponsive to the specific instructions provided, the Board would be required to again seek corrective action.]  
The consulting provider must include rationale with all opinions.  
2.  The AOJ should then review the record, and readjudicate these claims. If either remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his representative opportunity to respond, and return the case to the Board.
The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

